Merrill, C. J.
(Concurring):
I concur in the decision, but disapprove what seems to me to be a confusion of the legal consequences of two different situations:
(1) That in which the destruction of Will “A” and the execution of Will “B” are part of the same transaction.
(2) That in which factual issues involved in the question of interest also relate to the validity of the contested will.
In the first situation, if the destruction of Will “A” and the execution of Will “B” are part of the same transaction, the destruction has no standing as an independent event. It is merged, in a single transaction with the execution of Will “B,” and the situation is as though no destruction had occurred at all. This is not because of fraud or undue influence in the revocation, or lack of capacity to revoke. It is simply because there was no independent revocation. It is, then, as though the sole means of revocation of Will “A” was the execution of Will “B.” It is conceded that were this the case, appellant’s interest would be established as a matter of law.
In the second situation, where we have identity of factual issues, interest has not been established as a matter of law but remains a factual problem. There should be no preliminary hearing to determine interest *264in such a case, however, for to do so would be to deprive the contestant of a jury trial upon those very issues as to which the law expressly grants her a jury trial. In re Witt’s Estate, 198 Cal. 407, 245 P. 197. The existence of a “unitary transaction” is not necessary to the application of this rule. On the contrary, it would seem to render the rule inapplicable, for in such a case no factual issues remain for determination upon the question of interest.
I would base this decision upon the ground of identity of factual issues and the rule applicable to such situation. Those facts which the majority has regarded as establishing a “unitary transaction” I would hold simply to demonstrate the existence of identical issues and the applicability of the rule against a separate trial upon the question of interest.